MEMORANDUM **
William Rainer, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that prison officials violated his due process rights. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to follow a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002). We vacate and remand for further proceedings.
The district court abused its discretion when it dismissed Rainer’s action for failure to timely file an amended complaint without considering Rainer’s objections to the magistrate judge’s findings and recommendations. See id. at 641. Rainer contends that his objections were timely under the “prison mailbox rule.” See Huizar v. Carey, 273 F.3d 1220, 1223 (9th Cir.2001) (rule set forth in Houston v. Lack, 487 U.S. 266, 270, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), applies even where a prisoner’s petition is never filed by the court). Moreover, Rainer attached documents such as prison mail logs to his opening brief. We vacate and remand to give the district court an opportunity to consider these contentions and documents. See Daly-Murphy v. Winston, 837 F.2d 348, 351 (9th Cir.1988) (“normally the reviewing court will not supplement the record on appeal with material not considered by the trial court.”).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.